     Case 3:20-cv-01392-X-BN Document 9 Filed 08/13/20       Page 1 of 3 PageID 34



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

PERRY PATTERSON,                             §
TDCJ No. 1673121,                            §
                                             §
               Petitioner,                   §
                                             §
V.                                           §         No. 3:20-cv-1392-X
                                             §
LORIE DAVIS, Director                        §
Texas Department of Criminal Justice         §
Correctional Institutions Division,          §
                                             §
               Respondent.

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE
         JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case [Doc. No. 4].         Petitioner Perry Patterson filed an

objection [Doc. No. 5].      Specifically, Patterson provided documentation to support

his assertion the Court erred last year by not allowing him to produce the evidence

he refers to in his motion. But this is not an objection at all—it is a restatement of

his argument, which the United States Magistrate Judge already considered and

decided.    The District Court reviewed de novo those portions of the proposed

findings, conclusions, and recommendation to which this objection was made, and

reviewed the remaining proposed findings, conclusions, and recommendation for

plain error.   Finding no error, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.


                                             1
  Case 3:20-cv-01392-X-BN Document 9 Filed 08/13/20                    Page 2 of 3 PageID 35



       Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.                 The Court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions,

and Recommendation filed in this case in support of its finding that Petitioner has

failed to show that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” or “debatable whether [this

Court] was correct in its procedural ruling.”1

       In the event that Petitioner files a notice of appeal, he must pay the applicable

appellate filing fee ($505.00) or file a motion for leave to proceed in forma pauperis

on appeal.




       1Slack v. McDaniel, 529 U.S. 473, 484 (2000). Rule 11 of the Rules Governing §§ 2254 and
2255 Cases, as amended effective on December 1, 2009, reads as follows:

       (a) Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering
       the final order, the court may direct the parties to submit arguments on whether a
       certificate should issue. If the court issues a certificate, the court must state the
       specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2).
       If the court denies a certificate, the parties may not appeal the denial but may seek a
       certificate from the court of appeals under Federal Rule of Appellate Procedure 22.
       A motion to reconsider a denial does not extend the time to appeal.

       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
       appeal an order entered under these rules. A timely notice of appeal must be filed
       even if the district court issues a certificate of appealability.


                                                  2
Case 3:20-cv-01392-X-BN Document 9 Filed 08/13/20   Page 3 of 3 PageID 36



   SO ORDERED this 13th day of August 2020.




                                 ____________________________________
                                 BRANTLEY STARR
                                 UNITED STATES DISTRICT JUDGE




                                   3
